UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 5, 2007 BLUEGATE CORPORATION (Exact name of registrant as specified in its Charter) Nevada 000-22711 76-0640970 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 701 North Post Oak, Road, Suite 600, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) Registrant's telephone number, Including Area Code: (713) 686-1100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item. 5.02 Appointment of Officers On April 5, 2007, Stephen J. Sperco (formerly COO) was appointed CEO by the Board of Directors.The Board also selected Manfred Sternberg (a director and formerly CEO) as Chairman of the Board and Chief Strategy Officer.The Board also approved William Koehler (President) as COO. The previous employment agreements of Messrs. Sperco, Koehlerand Sternberg and other information about them remain unchanged. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEGATE CORPORATION (signed) Date: April 9, 2007 /s/ Charles Leibold Charles Leibold Chief Financial Officer
